Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are the structural details of the “further transmission unit” set forth in detail in independent claims 1 and 10.
Anti-vibration elements for use in rotor craft are very well known in the art, including those associated with the rotor hub and which utilize positionable masses to mitigate vibration; for example, see Heverly et al. (US Pub No 2014/0360830) and Eller et al. (US Pub No 2012/0181377), which are considered to be the closest art. However, the details of “further transmission unit” in the independent claims are sufficient to set the instant application apart from the prior art.
Lastly, Examiner notes Haynes et al. (US Pub No 2013/0001841) which generally discloses using worm gear arrangements in anti-vibration systems, but does not provide sufficient motivation or teaching to arrive at the specific structure of how such gears are arranged in the “further transmission unit” of the instant application. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JACOB M AMICK/Primary Examiner, Art Unit 3747